Citation Nr: 1221980	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  06-11 390	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for disability of both hands, manifested by pain, stiffness, and cold sensitivity.

2. Entitlement to service connection for peripheral neuropathy and peripheral vascular disease, to include weakness and numbness, of both upper extremities, claimed as secondary to cold exposure.

3. Entitlement to service connection for peripheral neuropathy and peripheral vascular disease, to include weakness and numbness, of both lower extremities, claimed as secondary to cold exposure.

4. Entitlement to service connection for tinea pedis/fungus infection/ onychomycosis, to include as secondary to cold exposure and/or peripheral neuropathy and peripheral vascular disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1971 to August 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2008, July 2009, and in November 2010, the case was remanded for additional development and to satisfy notice requirements.

The issues were previously characterized as including a separate issue of service connection for cold injury residuals (with no specific disability identified).  Because the claims involving specific disabilities allege that the disabilities are cold injury related (and because service connection is awarded for disability (see 38 U.S.C.A. §§ 1110, 1131), not for underlying etiology that is not of itself a disability) the issues are recharacterized as stated on the preceding page.  See 38 C.F.R. § 4.17 (The evaluation of the same disability under various diagnoses is to be avoided).

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  


FINDINGS OF FACT

1. It is reasonably shown that the Veteran has a disability of both hands, manifested by pain, stiffness, and cold sensitivity, and that such disability is causally related to his exposure to cold weather in service.

2. It is reasonably shown that the Veteran has peripheral neuropathy and peripheral vascular disease, to include weakness and numbness, of both upper extremities, and that such disabilities are causally related to his exposure to cold weather in service.  

3. It is reasonably shown that the Veteran has peripheral neuropathy and peripheral vascular disease, to include weakness and numbness, of both lower extremities, and that such disabilities are causally related to his exposure to cold weather in service.  

4. It is reasonably shown that the Veteran's onychomycosis was either caused or aggravated by his peripheral neuropathy and peripheral vascular disease of both lower extremities.  


CONCLUSIONS OF LAW

1. Service connection for disability of both hands, manifested by pain, stiffness, and cold sensitivity, is warranted.  38 U.S.C.A. §§ 1110, 1131, 1157 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2. Service connection for peripheral neuropathy and peripheral vascular disease, to include weakness and numbness, of both upper extremities is warranted.  38 U.S.C.A. §§ 1110, 1131, 1157 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3. Service connection for peripheral neuropathy and peripheral vascular disease, to include weakness and numbness, of both lower extremities is warranted.  38 U.S.C.A. §§ 1110, 1131, 1157 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4. Service connection for onychomycosis is warranted.  38 U.S.C.A. §§ 1110, 1131, 1157 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on these matters, since any error in notice or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

The Veteran's service treatment records (STRs) are silent for any complaints, findings, treatment, or diagnosis related to cold injury/identified as residuals of such injury; weakness or numbness in his lower and upper extremities; pain, stiffness, and cold sensitivity in his hands; or a skin disability.

In a statement received in March 2000, the Veteran claimed he was exposed to cold weather while serving in Korea from October 1978 to February 1979, as the temperatures would drop to 15-20 degrees below zero at night, and again later in service when he was assigned to a "Cold Weather and Mountain Warfare Unit."  He claimed that in the course of that assignment, he was sent to Bridgeport, California for cold weather training where they lived in snow caves for weeks at a time before he was sent to the Arctic Circle (in and around March 1994) for NATO exercises.  He also claimed that he sustained frostbite of his hands and feet in service, and noted that his hands are still "very sensitive to the cold and will swell to where [he] can not bend them at temperatures of 50 degrees or lower." 

April to October 2000 VA treatment records are silent for any complaints, findings, treatment, or diagnoses related to residuals of cold injury; weakness or numbness in the Veteran's lower and upper extremities; pain, stiffness, and cold sensitivity in his hands; or a skin disability.  
A June 2004 VA examination report (conducted in association with the Veteran's claim of service connection for vascular headaches) notes that he possibly had early peripheral neuropathy.

A November 2003 letter from the Veteran's private healthcare provider, R.G.B., D.P.M., notes that the Veteran was exposed to cold weather for several days in service, and now complained of sensitivity in his hands and feet.  The podiatrist stated that long-term cold exposure would cause nerve ending damage, which in turn would cause neuropathy, and assigned the Veteran a diagnosis of plantar fasciitis with heel spur syndrome and tarsal tunnel syndrome in both lower extremities.  [In January 2009, the Veteran was awarded service connection for plantar fasciitis in both feet.]

A January 2004 treatment record from the Veteran's private physician, Dr. J.O.B., shows a diagnosis of bilateral peripheral neuropathy.  Dr. J.O.B. opined:

Based on a lack of other evidence, my impression would be that [the Veteran's] peripheral neuropathy is more than likely due to chronic nerve damage due to 23 years in the Marine Corps with excessive marching and maneuvering.  Also, it is my opinion that the subjecting of [him] to extreme periods of heat and cold resulted in abnormal nerves and trauma to the nerves and more likely than not resulted in a peripheral neuropathy condition.  

[His] upper extremity condition is compatible with a carpal tunnel syndrome and ulnar nerve entrapment syndrome, which may also be considered a reaction to extreme cold exposure.

In summary, therefore, periods of extreme cold exposure are well known to cause dysvascular conditions and peripheral neuropathies and may in fact be a form of a chronic frostbite condition, well known to result in peripheral neuropathies and dysvascular conditions of both upper and lower extremities.

A November 2008 VA peripheral nerves examination report shows that sensory peripheral neuropathy was diagnosed.  It also notes that the Veteran's condition was suggestive of peripheral vascular disease.  The examiner opined that because there was no evidence in the Veteran's claims file (beyond his own statements) that he was exposed to cold injury in service, his disabilities could not be linked to his service.

A November 2008 VA vascular system examination report shows that peripheral vascular disease was diagnosed, but also includes a statement by the examiner reporting, "There is no evidence of clinically significant peripheral vascular disease from this exam."  The examiner also noted that the Veteran's STRs did not reveal any incidences of cold weather injury.

A December 2009 certification from the National Personnel Records Center (NPRC) states that they conducted an extensive and thorough search for the Veteran's service personnel records and were unable to locate such records.  The NPRC concluded that the records either did not exist or were not in their possession.  They also indicated that further efforts to locate them at their location would be futile.  

A March 2010 letter from the Marine Corps Archives and Special Collections states that they do not hold individual personnel records for Marines, and therefore were not in possession of the Veteran's service personnel records.

A copy of a certificate issued by the United States Marine Corps Mountain Warfare Training Center, submitted by the Veteran in February 2010, shows that in February 1993, he was recognized as having successfully completed the prerequisites for a military ski test.  The certificate was signed by his commanding officer, Colonel R. F. Vercauteren of the 2nd Marines, 2nd Marine Division.

A letter from Retired Brigadier General Vercauteren, received in February 2010, states that the Veteran participated in cold weather training from January to April 1993 at various locations in the United States and near the Arctic Circle in Norway.  It was also noted that the Veteran served as a member of the 2nd Marine Regiment, 2nd Marine Division, Camp Lejeune, North Carolina, and participated in training and exercises under extreme cold weather conditions.  Retired Brigadier General Vercauteren explained that the 2nd Marine Regiment was a cold weather regiment, thus its members were required to live in cold weather environments, to include three man shelters and snow holes, so that they would become acclimated to the physiological demands of cold weather.  

A December 2010 VA peripheral nerves examination report shows that predominantly painful sensory peripheral neuropathy was diagnosed.  The associated problems were numbness and neuropathic pain.  The examiner opined that this disability was "[a]t least as likely as not related to the prior service related cold injury."

A December 2010 VA hand, thumb, and fingers examination report shows that hand pain/cold sensitivity due to cold injury residuals was diagnosed.  The examiner further indicated that the associated problems with this condition included pain, stiffness, and cold sensitivity.  The examiner further added, "As per [neurology and general medical evaluation] the veteran has peripheral vascular disease and peripheral neuropathy."

A December 2010 VA cold injury protocol examination report shows a diagnosis of residuals of a cold injury to upper and lower extremities.  The problems associated with this condition included numbness and weakness to the extremities.

A December 2010 VA skin examination report shows that stucco keratosis and onychomycosis were diagnosed.  The examiner opined that the stucco keratosis was most likely not caused by or a result of the Veteran's time in service, and that the onychomycosis was at least as likely as not caused by or a result of his time in service.  In a January 2011 supplemental opinion, the examiner explained that stucco keratosis was most likely not caused by a result of the Veteran's service because it was a "common condition seen in individuals."  As for onychomycosis, the examiner explained that peripheral neuropathy and decreased vascular flow could predispose the Veteran to increased risk of dermatophyte infections on the feet, although this was also a common condition.
In December 2011, the Veteran's claims file was forwarded to a physician's assistant for review and a determination as to whether he had peripheral vascular disease; the Veteran was not examined.  After a review of the claims file, which included the December 2010 comment by the hand, thumb, and fingers VA examiner, that the Veteran had peripheral vascular disease and peripheral neuropathy," the consulting physician's assistant stated:

It appears that [that examiner], when reviewing the prior General Medical evaluation noted that the veteran was being examined for peripheral vascular disease and either presumed the veteran had the condition, did not read the final conclusion, or simply misstated the results of that exam.

He then pointed to the November 2008 VA vascular system examination report, in which that examiner stated, "There is no evidence of clinically significant peripheral vascular disease from this exam," and stated, "The general medicine/artery and vein exam which is referred to in the [December 2010 VA examination] clearly indicates there was no evidence of peripheral vascular disease at the time of the exam [in November 2008]."

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/ or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

As an initial matter, the Board notes that because the Veteran's service personnel records have been certified by the NPRC as unavailable, VA has a heightened obligation to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005). 

The Veteran alleges that he suffers from a variety of disabilities as a result of exposure to cold weather in service.  To support his claim that he was exposed to cold weather in service, he has submitted a copy of a February 1993 certificate he received from the United States Marine Corps Mountain Warfare Training Center to show that he participated in cold weather activities in service.  He has also submitted a letter from his former commanding officer, a retired brigadier general, who explains that the Veteran was a former member of a cold weather regiment, which trained and exercised under cold weather conditions.  The Board finds no reason to question the authenticity of the official document or the credibility of such a high ranking Marine officer, and finds that the Veteran very likely had prolonged exposure to extremely cold weather in service.  It is also not in dispute that the Veteran currently suffers from a bilateral hand disability, bilateral upper and lower extremity disabilities, and various skin disabilities.  What he must still show to establish service connection for these disabilities is that they are indeed related to his exposure to cold weather in service.

Disability of both hands, manifested by pain, stiffness, and cold sensitivity.

The only medical opinions in the record that address the Veteran's hands are the November 2003 letter from his private physician, R.G.B., D.P.M., and the report of the December 2010 VA hand, thumb, and fingers examination.  In the November 2003 private opinion, it was noted that the Veteran complained of sensitivity in his hands and feet.  It was also noted that he was exposed to cold weather for several days in service, and that long-term cold exposure would cause nerve end damage, which in turn would cause neuropathy.  In December 2010, the VA examiner diagnosed hand pain/cold sensitivity due to cold injury residuals.  

As the foregoing opinions are to the effect that the Veteran has a current bilateral hand disability that is related to cold exposure in service, and there are no opinions to the contrary, the Board finds that the competent evidence of record reasonably supports a finding that his bilateral hand disability was incurred in service.  Accordingly, service connection for a disability of both hands, manifested by pain, stiffness, and cold sensitivity, is warranted.

Service connection for peripheral neuropathy and peripheral vascular disease, to include weakness and numbness, of both upper and both lower extremities.  

The record contains conflicting evidence as to whether the Veteran's peripheral neuropathy is related to his service.  In letters dated in November 2003 and in January 2004, the Veteran's private physicians opined that his peripheral neuropathy was related to cold weather exposure in service.  These physicians also explained that prolonged exposure to cold weather results in damage to nerve endings, which can result in peripheral neuropathy.  In December 2010, the Veteran was afforded a VA peripheral nerves examination and a cold injury protocol examination.  On peripheral nerves examination, it was the examiner's opinion that the Veteran's peripheral neuropathy was at least as likely as not related to his cold injury in service.  On cold weather injury protocol examination, it was the examiner's opinion that the Veteran's numbness and weakness in the upper and lower extremities were residuals of cold injury.  Such opinions tend to support the Veteran's claim that his peripheral neuropathy in the upper and lower extremities is related to his service.

The only opinion in the record against the Veteran's claim is in the November 2008 VA examination report wherein the examiner states that the Veteran's peripheral neuropathy was unrelated to his service because there was no evidence in the claims file that he was exposed to cold injury in service.  As it is now conceded that the Veteran had extensive exposure to extreme cold in service, such opinion loses its probative value.  

In Gabrielson v. Brown, 7 Vet. App. 36 (1994), the United States Court of Appeals for Veterans Claims (Court) held that the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  As the November 2008 VA examiner's opinion was based on an inaccurate factual background, the Board finds more probative the opinions by the Veteran's private physicians and the December 2010 VA examiners.  Resolving any remaining reasonable doubt in the Veteran's favor, the Board finds that the competent evidence of record reasonably supports a finding that his peripheral neuropathy (manifested by weakness, numbness, tingling and cold sensitivity) in both his upper and both lower extremities resulted from cold injury in service, and that service connection for such disability is warranted.

As for the Veteran's peripheral vascular disease, a critical initial question to be addressed is whether he has such a disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a current chronic disability for which service connection is sought, there cannot be a valid claim of service connection).  In particular, the evidence of record shows that in November 2008, when the Veteran was afforded a VA peripheral nerves examination report, it was noted that his evaluation was suggestive of peripheral vascular disease.  He was then (also in November 2008) afforded a VA vascular system examination; the examination report lists a diagnosis peripheral vascular disease, but also notes, "There is no clinically significant peripheral vascular disease from this exam."  

In December 2010, the Veteran was examined by a VA examiner for his hand, thumb, and fingers.  During this examination, the examiner noted, "As per [neurology and general medical evaluation] the veteran has peripheral vascular disease and peripheral neuropathy."  Thereafter, in December 2011, the Veteran's claims file was forwarded for review by a VA physician's assistant and an opinion as to whether his peripheral vascular disease was related to his service.  After reviewing the file, the physician's assistant opined that the Veteran did not have peripheral vascular disease.  He stated that the December 2010 VA examiner either presumed that the Veteran had the condition, did not read the final conclusion of the November 2008 VA vascular system examination report, or simply misstated the results of that exam, and pointed out that it had been that examiner's conclusion that there was "no evidence of clinically significant peripheral vascular disease."  The Board notes however, that the November 2008 VA vascular system examination report also diagnosed peripheral vascular disease.  In light of this conflicting information, the Board is reluctant to find that the Veteran does not have peripheral vascular disease.  Significantly, the November 2008 VA examiner provided the opinion that the Veteran did not have "clinically significant" peripheral vascular disease, but did not say that the Veteran had not such diagnosis.  

As the record is not entirely clear as to whether the Veteran has peripheral vascular disease, and the conflicting opinions appear to be in relative equipoise, the Board has decided to resolve all reasonable doubt in the Veteran's favor (as the law requires in circumstances where the evidence is in equipoise), and concludes that the competent evidence of record reasonably supports a finding that the Veteran has peripheral vascular disease.  The Board also finds that the competent evidence of record reasonably supports a finding that this condition is related to the Veteran's cold weather exposure in service.  This determination is based largely on the January 2004 private opinion wherein the Veteran's physician, Dr. J.O.B., stated that "periods of extreme cold exposure are well known to cause dysvascular conditions . . .and may in fact be a form of a chronic frostbite condition, well known to result in . . . dysvascular conditions of both upper and lower extremities."  It is also based on the December 2010 VA cold injury protocol examination report, wherein it is noted that the Veteran's numbness and weakness in his upper and lower extremities are a residual of cold injury in service.  As these opinions are not contradicted by any of the other opinions in the record, the Board finds that service connection for peripheral vascular disease (manifested by weakness, numbness, tingling and cold sensitivity) in both the Veteran's upper and lower extremities is warranted.

[The Board notes that in the Veteran's September 2003 claim for service connection, requesting service connection for a variety of disabilities, he identified weakness and numbness in his bilateral upper and lower extremities to be separate disability entities from his peripheral neuropathy and peripheral vascular disease.  While it is clear from the record that the Veteran's weakness and numbness in his bilateral upper and lower extremities are related to cold injury in service, it is not entirely clear from the record whether they constitute a disability entity separate from the peripheral neuropathy and peripheral vascular disease (which are being service-connected herein).  If the  weakness and numbness in both upper and both lower extremities stem from a disability entity separate and distinct from the peripheral neuropathy/vascular disease, such should be recognized by a separate rating.  If, the weakness and numbness are found to be manifestation of peripheral neuropathy and/or peripheral vascular disease, they should be encompassed in the ratings for those entities.]

Tinea pedis/fungus infection/onychomycosis.

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.
The only opinion in the record that addresses whether the Veteran has a skin disability that is related to his service, is that of the December 2010 VA examination report and its January 2011 supplemental opinion.  In these opinions, the examiner gave the Veteran diagnoses of stucco keratosis and onychomycosis, and opined that the former disability was not related to his service because it was condition commonly seen in individuals, but that the latter disability was related to his service because peripheral neuropathy and decreased vascular flow could predispose an individual to increased risk of dermatophyte infections on the feet.

The evidence shows that the Veteran has onychomycosis, as such disability was noted on December 2010 VA skin examination; and this decision (above) grants service connection for peripheral neuropathy and peripheral vascular disease.  Therefore, what remains to be shown to establish secondary service connection for onychomycosis is that it was caused or aggravated by his peripheral neuropathy and peripheral vascular disease.  In a January 2011 supplemental opinion to the December 2010 VA skin examination, the examiner opined that the Veteran's peripheral neuropathy and decreased vascular flow were causative factors for his onychomycosis because they predisposed him to increased risk of dermatophyte infections on the feet (such as onychomycosis).  With resolution of reasonable doubt in the Veteran's favor, as required, such medical evidence suffices to establish the requisite nexus to support an award of secondary service connection.  There is also no medical opinion in the record to the contrary, i.e., suggesting that the Veteran's unrelated to his peripheral neuropathy and peripheral vascular disease.  Accordingly, service connection for onychomycosis is warranted.

Regarding the diagnosis of stucco keratosis, the Board notes that the Veteran's claim of service connection for a skin disability was originally claimed as one for fungus infections/Athlete's Foot.  See September 2003 statement from the Veteran.  While such claim includes the Veteran's diagnosis of onychomycosis (see Clemons v. Shinseki, 23 Vet. App. 1 (2009)), there is no indication (including in subsequent communications) that he has sought service connection for skin lesions (i.e., stucco keratosis) on his feet.  As he has not claimed service connection for stucco keratosis (or skin lesions, generally), the Board need not address that disability herein.  [Notably, the only opinions in the record addressing stucco keratosis are to the effect that such disability is not related to the Veteran's service.  See December 2010 VA skin examination and January 2011 supplemental opinion.]


ORDER

Service connection for disability of both hands, manifested by pain, stiffness, and cold sensitivity, is granted.

Service connection for peripheral neuropathy and peripheral vascular disease, to include weakness and numbness, of both upper extremities is granted.

Service connection for peripheral neuropathy and peripheral vascular disease, to include weakness and numbness, of both lower extremities is granted.

Service connection for onychomycosis, as secondary to service connected peripheral neuropathy and peripheral vascular disease, is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


